DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-8, 11-15 and 18-20 are pending.
Claims 2-3, 9-10 and 16-17 are cancelled.


Response to Amendment
The amendment, filed 22 December 2020, is fully responsive.


Response to Arguments
Applicant’s arguments with respect to the 103 rejections are directed to that “[if] only a single neural network NN1-NNm were selected and used, then there would be no need for an adder 134b to compile the output Ynn. As such, Applicant respectfully submits that Ishida fails to disclose at least ‘determining, using a processor, a selected artificial neural network … wherein the selected artificial neural network is one artificial neural network of a plurality of artificial neural networks that have been previously generated, as claimed in claim 1’,” see page 11 lines 6-12.
Examiner respectfully disagrees, and submits that Ishida teaches: determining, using a processor, a selected artificial neural network … wherein the selected artificial neural network is one artificial neural network of a plurality of artificial neural networks that have been previously 
The neural network NNl to NNm performed in a computing environment with storage reads on “a plurality of artificial neural networks that have been previously generated”. As illustrated in figure 14 and described in paragraph [0199], the adder 134b exists to implement the overall neural network selection process, and not necessarily to add all of the neural network NN1 to NNm. The selection process, as illustrated in figure 14, sets condition m = L (Low) or zero (0), condition l to be L (Low) or zero (0), and condition k to be H (High) or one (1), in which case the neural network NNk with condition of H (High) or one (1) is the only neural only a neural network under the corresponding condition can be selected”, emphasis added. Accordingly Examiner submits that Ishida teaches “determining, using a processor, a selected artificial neural network ... wherein the selected artificial neural network is one artificial neural network of a plurality of artificial neural networks that have been previously generated.”
The 103 rejections of the claims are maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarm et al. (US 2003/0049376 A1), hereinafter ‘Schwarm’, in view of ISHIDA et al. (US 2003/0158709 A1), hereinafter ‘Ishida’, further in view of Houge et al. (US 2003/0062339 A1), hereinafter ‘Houge’, further in view of Chen et al. (US 6,565,759 B1), hereinafter ‘Chen’.

Regarding claim 1, Schwarm teaches:
A method to manufacture an electronic device, comprising: (Schwarm: “The present invention relates to a method, apparatus and medium for process control of sub-atmospheric where a semiconductor wafer reads on “an electronic device”.; SACVD is an acronym for the sub-atmospheric chemical vapor deposition.)
monitoring one or more first parameters associated with an electronic device manufacturing process in a deposition or etch processing tool; (Schwarm: “Thin films are deposited according to the initial deposition recipe in the SACVD tool at step 520.  The thickness of the deposited film is measured and deviation from the predicted thickness is determined in step 530.” --- paragraph 0087, figures 3 and 5; where output 302 as illustrated in figure 3, such as the film thickness, reads on “one or more first parameters”, and being measured reads on “monitoring”.)
determining, using a processor … that is configured to use the one or more first parameters as an output, wherein at least one of the first parameters is a process response variable that includes a dimension variable or parameter associated with the electronic device … ; and (Schwarm: “According to the processing flow diagram in FIG. 5, initial processing conditions (e.g., an initial tool state and initial wafer state) are identified that will provide a desired film deposition profile in step 500.  The initial conditions may be determined empirically or by using the processing model of one or more embodiments of the present invention.  If a processing model is used, a controller can use this model to calculate step times and processing parameters (i.e., to set the recipe for one or more incoming wafers) to deposit a film having a target (in some cases, a flat) profile on an incoming profile with a desired thickness as shown in step 510.” --- paragraph 0086, figure 5; where using a model to calculate processing parameters to deposit a film with a desired thickness reads on “configured to use the one or more first parameters as an output”. “  and thickness reads on “a process response variable that includes a dimension variable”) (Schwarm: “CPU 658 is the central processing unit of the system, performing calculations and logic operations required to execute the processes of embodiments of the present invention as well as other programs.” --- paragraph 0097; where CPU reads on “a processor”.)
changing one or more second parameters … to provide one or more modified first parameters in a predetermined range to automatically maintain a performance of the deposition or etch processing tool. (Schwarm: “Deviations from the predicted outcome are used to update the model and set new deposition recipe parameters, which feed back into the process to enhance process results.” --- paragraph 0010; where.; “If the measured film thickness profile indicates deviation from the predicted results, those deviations are used to update the model to better reflect the behavior of the processing tool.  The updated model is then used in a feedback loop to progressively match the behavior of the processing tool and to optimize the recipe so as to improve or maintain within wafer film thickness uniformity.” --- paragraph 0085; “In step 540 it is determined whether the deviation between the predicted and observed behavior exceeds an established tolerance.  If the deviation is within acceptable ranges, no changes are made to the model and the recipe is unchanged (step 550).  If the deviation is outside acceptable limits, then this information is marked to trigger a change in the model as described in step 560 and this information is fed back to the model in step 570 and thus into the controller where the deposition recipe is optimized according to an updated model that takes the deviation from the predicted value into consideration.” --- paragraph 0086; where recipe parameters reads on “one or more second parameters”, an established tolerance reads on “a predetermined range”, maintaining the wafer film thickness uniformity reads on “one or more modified first parameters in a predetermined range”, and change in the model based on deviation from the established tolerance and triggering a change in the model reads on “changing one or more second parameters … to automatically maintain …”.; “wherein the at least one deposition parameter comprises one or more parameters selected from the group consisting of deposition time, wafer temperature, ozone flow rate, oxygen flow rate, reactive gas flow rate, carrier gas flow rate, dopant gas flow rate, chamber pressure and shower head spacing from the wafer.” --- claim 31)

Schwarm does not explicitly teach: determining, using a processor, a selected artificial neural network that is configured to use the one or more first parameters as an output; wherein the selected artificial neural network is one artificial neural network of a plurality of artificial neural networks that have been previously generated and stored in a memory accessible to the processor, and wherein the selected artificial neural network is the artificial neural network that correctly maps one or more second parameters of the electronic device manufacturing process to the one or more first parameters; changing one or more second parameters according to the selected artificial neural network … ; and the one or more second parameters selected from the group consisting of a gas composition, and an electromagnet power, wherein automatically maintaining the performance of the deposition or etch processing tool comprises maintaining a variable selected from the group consisting of an etch rate, an etch critical dimension bias, and etch selectivity, and optical emission spectroscopy data.
Ishida teaches: 
determining, using a processor, a selected artificial neural network that is configured to use the one or more first parameters as an output; wherein the selected artificial neural network is one artificial neural network of a plurality of artificial neural networks that have been previously generated and stored in a memory accessible to the processor, and wherein the selected artificial neural network is the artificial neural network that correctly maps one or more second parameters of the electronic device manufacturing process to the one or more first parameters; (Ishida: “As shown in FIG. 14, the neuro selection means 133 has plural output ports corresponding to the conditions 1-m. The neuro selection means 133 outputs High (="1") for the condition k corresponding to the detected value from the state quantity detection means 131, and Low (="0") for the other conditions.  In the neuro operation means 134, an input data sequence formation unit 134a forms input data sequences 1341-134m, and these data sequences are operated in the respective neural networks NN1-NNm.  The outputs from the neural networks NN1-NNm are multiplied by the corresponding outputs from the neuro selection means 133 by multipliers ml-mm, respectively, and the sum is obtained by an adder 134b.  Thereby, only a neural network under the corresponding condition can be selected.” --- paragraph 0199, figure 14; “164 denotes a neuro operation means comprising plural neural networks (neuro constructions) NN1-NNm having their respective learning conditions; 165 denotes a leading data storage means which stores learning data sets which have learned connection coefficients of the respective neuro constructions” --- paragraph 0205; “Let us consider the neural network NN.sub.Ak which receives two inputs L1 and L2.” --- paragraph 0269; “In this way, the NNk can be converted to the map k and, thereafter, an estimate value X is calculated according to the following rule.” --- paragraph 0270; where the output Ynn as illustrated in figure 14, which is a selected X reads on “an output”, the two inputs L1 and L2 read on “the one or more second parameters”, and the neural network NN1 to NNm performed in a computing environment with storage reads on “a plurality of artificial neural networks that have been previously generated and stored in a memory”.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time before the invention was effectively filed, having the teachings of Schwarm and Ishida before them, to modify the processing model to incorporate selecting a model from a plurality of models.
One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do this modification because it would improve precision of a processing model over a broad estimation domain by selecting from a plurality of models, with each selectable model covering narrower estimation domain (Ishida: “As described above, it is very difficult to improve the estimation precision of a neural network over a broad estimation domain, and at present, trial and error is the only measure to solve this problem.” --- paragraph 0057; “It is an object of the present invention to provide a parameter estimation control device which can express a control object, which has conventionally been expressed by a large-scale neural network, by using a plurality of small NN constructions with high precision, and which can perform analysis of stability.” --- paragraph 0058).

Schwarm and Ishida do not explicitly teach: changing one or more second parameters according to the selected artificial neural network … ; and the one or more second parameters selected from the group consisting of a gas composition, and an electromagnet power, wherein automatically maintaining the performance of the deposition or etch processing tool comprises maintaining a variable selected from the group consisting of an etch rate, an etch critical dimension bias, and etch selectivity, and optical emission spectroscopy data.
Houge teaches:
changing one or more second parameters according to the selected artificial neural network …  (Houge: “An integrated metrology and lithography/etch system and method (10) for micro-electronics device manufacturing.  A process control neural network (30) is used to develop an estimated process control parameter (32) for controlling an etching process (28).  The process control neural network is responsive to a multi-parameter characterization of a patterned resist feature MPC(PR) (16) developed on a substrate.  The process control parameter is used as a feed-forward control for the etching process to develop an actual final mask feature.  A multi-parameter characterization of the actual final mask feature MPC(HM) (36) is used as an input to a training neural network (40) for mapping to an ideal process control parameter.  The ideal process control parameter is compared to the estimated control parameter to develop an error parameter (46), which is then used to train the process control neural network.” --- abstract, figure 3; where the estimated process control parameter changes based on the error parameter reads on “changing one or more second parameters”.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time before the invention was effectively filed, having the teachings of Schwarm, Ishida and Houge before them, to modify the process control of wafer deposition to incorporate a neural network estimate process control parameter and continuously in response to the product output (the actual final mask feature),.
One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do this modification because it would improve flexibility in the control of 

Houge further, implicitly, teaches:
the one or more second parameters selected from the group consisting of a gas composition, and an electromagnet power. (Houge: “This discussion is provided for illustration only, and does not limit the application of this invention to other control parameters, such as etch time, RF power, etc.” --- paragraph 0021; where RF power is directed to “an electromagnet power”.)

Schwarm, Ishida and Houge do not explicitly teach: the one or more second parameters selected from the group consisting of a gas composition, and an electromagnet power, wherein automatically maintaining the performance of the deposition or etch processing tool comprises maintaining a variable selected from the group consisting of an etch rate, an etch critical dimension bias, and etch selectivity, and optical emission spectroscopy data.
Chen teaches: 
the one or more second parameters selected from the group consisting of a gas composition, and an electromagnet power, wherein automatically maintaining the performance of the deposition or etch processing tool comprises maintaining a variable selected from the group consisting of an etch rate, an etch critical dimension bias, and etch selectivity, and optical emission spectroscopy data. (Chen: “The present invention provides a 
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed, having the teachings of Schwarm, Ishida, Houge and Chen before them, to modify the processing model for the etching process control to incorporate varying composition of the etching .
One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do this modification because it would improve maintaining high etch rates and etch rate selectivity (Chen: “The present invention provides a method for etching within a silicon containing dielectric layer formed upon a substrate employed within a microelectronics fabrication a pattern wherein etching rates of the silicon containing dielectric layer and etch rate selectivity have been controlled by the composition of the etching gas.  The present invention provides for the etching selectively different silicon containing dielectric materials such as doped silicon oxide through etch etch masks while maintaining high etch rates and etch rate selectivity.” --- column 5 lines 21-30).

Regarding claim 4, Schwarm, Ishida, Houge and Chen teach all the features of claim 1.
Schwarm further teaches:
determining one or more target response variables as output variables; (Schwarm: “An exemplary optimization method, which can be used in determining an updated model (based on the differences between measured and predicted values for a target output) for determining an updated deposition recipe” --- paragraph 0077; where the target output reads on “one or more target response variable”.)
determining at least one of a plurality of manipulated variables and a plurality of controlled variables as input variables based on the one or more target response variables; and (Schwarm: “Since there are separate heating sources for each chamber in the SACVD system, the substrate heating temperature and heating time in each chamber can be varied as a means for controlling final film thickness and as a means for adjusting differences in film thickness between deposition chambers.” --- paragraph 0058; where the substrate heating temperature and heating time read on “a plurality of manipulated variables”.; “FIG. 3 is a schematic illustration showing the relationship between input and output variables in one or more embodiments of the present invention.” --- paragraph 0035, figure 3; “Deposition time is controlled by the time of reactive gas flow.” --- paragraph 0051)
calculating a plurality of functions of the one or more target response variables with respect to the at least one of the plurality of the manipulated variables and the plurality of controlled variables. (Schwarm: “While film thickness and thickness uniformity are typically the tool behaviors being modeled, models for other film properties, such as stress, WERR (a measurement of film density) and RI, can be developed by manipulating deposition time, spacing and/or other processing variables.  Multiple models for different film properties can be developed and used to describe the deposition process.” --- paragraph 0059; “Models including additional processing parameters are shown in eqs. (2c)-(2e)” --- paragraph 0064)

Schwarm does not explicitly teach: wherein the plurality of functions are stored as one of the artificial neural networks in the plurality of artificial neural networks.
Ishida further teaches: 
wherein the plurality of functions are stored as one of the artificial neural networks in the plurality of artificial neural networks. (Ishida: “A method of converting the NN constructions into a multi-dimensional map will be described using FIGS. 26(a) and 26(b).  With reference to FIG. 26(a), it is assumed that input parameters to the conventional large-scale NN construction are I1-I6.  Now, let us consider the following fuzzy rule shown in FIG. 26(b).” --- paragraph 0263, figure 26(b); where two functions NNAK and NNBK are illustrated in figure 26(b).)
The motivation to combine Schwarm and Ishida, which teach the features of the present claim, as submitted in independent claim 1, is incorporated herein.

Regarding claim 5, Schwarm, Ishida, Houge and Chen teach all the features of claim 1.
Schwarm further teaches:
determining one or more target controlled variables as one or more output variables; (Schwarm: “An exemplary optimization method, which can be used in determining an updated model (based on the differences between measured and predicted values for a target output) for determining an updated deposition recipe” --- paragraph 0077; where the target output reads on “one or more target response variable”.)
determining a plurality of manipulated variables as input variables based on the one or more target controlled variables; and (Schwarm: “Since there are separate heating sources where the substrate heating temperature and heating time read on “a plurality of manipulated variables”.; “FIG. 3 is a schematic illustration showing the relationship between input and output variables in one or more embodiments of the present invention.” --- paragraph 0035, figure 3)
calculating a plurality of functions of the one or more target controlled variables with respect to the plurality of the manipulated variables. (Schwarm: “While film thickness and thickness uniformity are typically the tool behaviors being modeled, models for other film properties, such as stress, WERR (a measurement of film density) and RI, can be developed by manipulating deposition time, spacing and/or other processing variables.  Multiple models for different film properties can be developed and used to describe the deposition process.” --- paragraph 0059; “Models including additional processing parameters are shown in eqs. (2c)-(2e)” --- paragraph 0064)

Schwarm does not explicitly teach: wherein the plurality of functions are stored as one of the artificial neural networks in the plurality of artificial neural networks.
Ishida further teaches: 
wherein the plurality of functions are stored as one of the artificial neural networks in the plurality of artificial neural networks. 
(Ishida: “A method of converting the NN constructions into a multi-dimensional map will be described using FIGS. 26(a) and 26(b).  With reference to FIG. 26(a), it is assumed that input where two functions NNAK and NNBK are illustrated in figure 26(b).)
The motivation to combine Schwarm and Ishida, which teach the features of the present claim, as submitted in independent claim 1, is incorporated herein.

Regarding claim 6, Schwarm, Ishida, Houge and Chen teach all the features of claim 1.
Schwarm further teaches:
at least one of the second parameters is one of a manipulated variable and a controlled variable. (Schwarm: “Since there are separate heating sources for each chamber in the SACVD system, the substrate heating temperature and heating time in each chamber can be varied as a means for controlling final film thickness and as a means for adjusting differences in film thickness between deposition chambers.” --- paragraph 0058; where the substrate heating temperature or heating time reads on “one of a manipulated variable and a controlled variable”.)

Regarding claim 7, Schwarm, Ishida, Houge and Chen teach all the features of claim 1.
Schwarm further teaches:
at least one of the first parameters is a controlled variable. (Schwarm: “If the measured film thickness profile indicates deviation from the predicted results, those deviations are used to update the model to better reflect the behavior of the processing tool.  The updated model is then used in a feedback loop to progressively match the behavior of the processing tool and to optimize the recipe so as to improve or maintain within wafer film thickness uniformity.” where the film thickness is controlled to be held uniform during the process, and reads on “a controlled variable”.)


Regarding claim 8, Schwarm teaches:
A non-transitory machine readable medium comprising instructions that cause a data processing system to perform operations comprising: (Schwarm: “In another aspect of the invention, a computer readable medium including instructions being executed by a computer, the instructions including a computer-implemented software application for a sub-atmospheric chemical vapor deposition process is provided.” --- paragraph 0025)
Further, the claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 11, Schwarm, Ishida, Houge and Chen teach all the features of claim 8.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.

Regarding claim 12, Schwarm, Ishida, Houge and Chen teach all the features of claim 8.
The claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale.

Regarding claim 13, Schwarm, Ishida, Houge and Chen teach all the features of claim 8.


Regarding claim 14, Schwarm, Ishida, Houge and Chen teach all the features of claim 8.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.


Regarding claim 15, Schwarm teaches:
A system to manufacture an electronic device, comprising: a processing chamber; a processor coupled to the processing chamber; and a memory coupled to the processor, (Schwarm: “In another aspect of the invention, a sub-atmospheric chemical vapor deposition tool for deposition of a film includes a sub-atmospheric chemical vapor deposition apparatus comprising a pressure chamber, a vacuum system, means for heating a wafer and a gas delivery system; controlling means capable of controlling an operating (recipe) parameter of the deposition process; and a controller operatively coupled to the controlling means, the controller operating the controlling means to adjust the operating parameter of the deposition process as a function of a model for a film property.  The model includes a deposition model for sub-atmospheric CVD deposition of a film that identifies one or more film properties of the film and at least one deposition model variable that correlates with the one or more film properties.” --- paragraph 0024; “Although system 611 in FIG. 6 is illustrated having a single processor, a single hard disk drive and a single local memory, system 611 is optionally suitably equipped with any multitude or combination of processors or storage devices.” --- paragraph 0099, figure 6; where the storage devices read on a memory and are operably coupled to the processor as illustrated in figure 6.; further, the deposit films tool is directed to a processing chamber and is operably coupled to the control system as illustrated in figure 5.)
Further, the claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 18, Schwarm, Ishida, Houge and Chen teach all the features of claim 15.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.

Regarding claim 19, Schwarm, Ishida, Houge and Chen teach all the features of claim 15.
The claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale.

Regarding claim 20, Schwarm, Ishida, Houge and Chen teach all the features of claim 15.
Schwarm further teaches:
wherein at least one of the second parameters is one of a manipulated variable and a controlled variable, or wherein at least one of the first parameters is a controlled variable and at least one of the second parameters is a manipulated variable. (Schwarm: “Since there are separate heating sources for each chamber in the SACVD system, the substrate heating where the substrate heating temperature or heating time reads on “one of a manipulated variable and a controlled variable”.) 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116